DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
  
Continued Prosecution Application
  
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/19/2021 has been entered.

  Response to Arguments

3.  	On pg. 9, par. 2 of Applicant’s Response, applicant argues that Kelley would have to disclose that the AMR server configures the multiple meters to establish cellular links that are active at staggered time intervals according to a schedule. Kelley also would have to disclose that these staggered time intervals for the multiple different meters are part of a larger, global time interval, and that at least one meter has a 


	Examiner respectfully disagrees with applicant’s argument. 
	Kelley states in col. 13 lines 19 - 33, “Communication with the meter or meter modems is preferably supported as server (~AMR server) initiated and meter modem initiated calls … communications infrastructures supported in the AMR System 10 include, but are not limited to, CDMA (Code Division, Multiple Access) (~cellular communication), Telephone and International DAA, ARDIS, X.25, RAM, ReFlex, AMPS (Analog Mobile Phone System) (~cellular communication), CDPD (Cellular Digital Packet Data) (~cellular communication), TDMA (Time Division Multiple Access) (~cellular communication), and AMPS (Digital Analog Mobile Phone System) (~cellular communication)”, wherein the AMR server establishes active cellular links with meter modems and the active cellular link is active during a larger time interval.
		Kelley states in col. 26 lines 48-58, “a Scheduler Subsystem 138 manages the 
building and execution of schedules for the AMR Server 15. Schedules are used to control the time-based execution of work within the AMR Server 15. Schedules can be recurring, specified, start time-activated, or finish time-activated. The Scheduling Subsystem 138 provides a single point of database access for creating, retrieving, and updating of schedules. In addition, the Scheduling Subsystem 138 executes scheduled activities at the proper time, and optimizes the execution of scheduled activities to avoid 
conflicts (~staggered time intervals), missed deadlines, and redundant work”, wherein the scheduled activities are executed at staggered time intervals. 
activity plans that drive data collection and export actions. Most commonly used activity plans are built to schedule the generation of billing reports and other resource intensive tasks that must complete within a certain window of time (~staggered time intervals for the multiple different meters are part of a larger, global time interval). The Scheduler 138a obtains the average time to process schedule items, and then determines a number of jobs scheduled for a given work plan. The Scheduler 138a adjusts estimates appropriately to schedule a job to begin with a starting time and starting event so that the job can complete within the deadline window (~a staggered time interval within a larger, global time interval). A constraint on the Scheduler 138a is the need to adjust for real world influences that cannot be accurately predicted. In order to schedule a job, the Scheduler 138a needs to determine how long it will take. However, the execution time can only be estimated at best; it will change from day to day and likely will change as the number of associated meters 60 changes. The execution time will also vary based on how heavily loaded the AMR Server 15 is. If a new schedule is added that executes at the same time as an existing schedule, times need to be adjusted to account for the load. Important AMR schedules are constrained by matching schedules with the supplier, for example, the AMR Server 15 cannot start exporting data until the data has reached AMR 10. Therefore, the scheduler 138a allocates some room when creating supplier schedules, and new schedules will have to defer to seniority for choice execution times. The Scheduler 138a contains several heuristic-tuning parameters for adjusting estimated execution times”.  

4.	On pg. 9, par. 2 of Applicant’s Response, applicant argues that notably, nowhere does Kelley teach or suggest that at least one of the multiple different meters has an active cellular link at any given time during the larger time interval that includes these discrete transmission times A, B, and C associated with the different meters, as the amended claim language now expressly requires. Kelley is completely silent in this regard.

	Examiner respectfully disagrees with applicant’s argument. 
 	Kelley states in col. 13 lines 19 - 33, “Communication with the meter or meter modems (~active cellular link with at least one of the multiple different meters) is preferably supported as server initiated and meter modem initiated calls … communications infrastructures supported in the AMR (~automated meter reading) System 10 include, but are not limited to, CDMA (Code Division, Multiple Access) (~cellular communication), Telephone and International DAA, ARDIS, X.25, RAM, ReFlex, AMPS (Analog Mobile Phone System) (~cellular communication), CDPD (Cellular Digital Packet Data) (~cellular communication), TDMA (Time Division Multiple Access) (~cellular communication), and AMPS (Digital Analog Mobile Phone System) (~cellular communication)”, wherein the AMR server establishes active cellular links with meter modems and the active cellular link is active during a larger time interval.
		Kelley states in col. 26 lines 48-58, “a Scheduler Subsystem 138 manages the 
building and execution of schedules for the AMR (~automated meter reading) Server 15. Schedules are used to control the time-based execution of work within the AMR (~automated meter reading) Server 15. Schedules can be recurring, specified, start time-activated, or finish time-activated. The Scheduling Subsystem 138 provides a single point of database access for creating, retrieving, and updating of schedules. In addition, the Scheduling Subsystem 138 executes scheduled activities at the proper time, and optimizes the execution of scheduled activities to avoid 
conflicts (~active link at a given time during a larger time interval within the whole schedule), missed deadlines, and redundant work”, wherein the scheduled meter reading activities are executed in discrete transmission times during a larger time interval. 
		 Kelley states in col. 27 line 59- col. 28 line 22 “The Scheduler 138a server uses the schedules supplied by the Schedule Manager 138b to build and execute activity plans that drive data collection and export actions. Most commonly used activity plans are built to schedule the generation of billing reports and other resource intensive tasks (~discrete transmissions) that must complete within a certain window of time (~at any given time during the larger time interval). The Scheduler 138a obtains the average time to process schedule items, and then determines a number of jobs scheduled for a given work plan. The Scheduler 138a adjusts estimates appropriately to schedule a job to begin with a starting time and starting event so that the job can complete within the deadline window (~at any given time during a larger time interval). A constraint on the Scheduler 138a is the need to adjust for real world influences that cannot be accurately predicted. In order to schedule a job, the Scheduler 138a needs to determine how long it will take. However, the execution time can only be estimated at best; it will change from day to day and likely will change as the number of associated meters 60 changes. 

Rejections - 35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-9 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Stuber (US 2008/0068994 A1) in view of Kelley (US Patent 6088659).


Regarding claim 1, Stuber teaches a computer-implemented method for servicing read requests within a hybrid network (Fig. 3, [0047], and [0064-0065], WAN provided by a wireless carrier like Cingular or Verizon and RF NAN or RF LAN), the method comprising: 
 	receiving, at a first node included in a plurality of nodes within the hybrid network, a first read request from a first server (Fig. 3 collection engine 390) via a first communication link ([0064], [0047], and Fig. 3, cell relay 302 (~first node) included in a plurality of nodes receiving an on-demand read message from Collection Engine 390 (~first server) via a WAN provided by a wireless carrier like Cingular or Verizon (~first communication link); [0056], C12.22 data requests are sent to Cell Relay 302 that relays the message out to nodes), 
 	wherein the first communication link comprises a first active wireless communication link ([0047], WAN provided by a wireless carrier like Cingular or Verizon; Fig. 3); 
 	determining that the first read request is directed to a second node included in the plurality of nodes ([0064], Collection Engine 390 sending an on-demand read message addressed to meter 356 included in the plurality of meters; [0055], C12.22 network addresses define directed first node); 
([0064] and Fig. 3, pre-constructed node path from first node (~Cell Relay 302) to second node (~meter 356)), 
 	wherein the second communication link comprises a second type of communication link ([0064], “protocol stack for the RF NAN advantageously takes the message and constructs a node path for the message”; [0065], “via RF NAN, IP, RF LAN, PLC, or by alternative third party RF or other type technology”; Fig. 3); and 
 	transmitting the first read request to the second node via the second communication link to allow the second node to service the first read request ([0064] and Fig. 3, Collection Engine 390 sends an on-demand read message to meter 356 via RF NAN).  
	Stuber does not explicitly teach that the first active wireless communication link is a first active cellular communication link, wherein the plurality of nodes is configured by the first server to establish separate active cellular communication links with the first server at staggered time intervals according to a first schedule, wherein the staggered time intervals associated with the plurality of nodes occur during a first time interval, and wherein, according to the first schedule, at least one node included in the plurality of nodes has a separate active cellular communication link established at any given time during the first time interval.
	However, Kelley teaches a first active cellular communication link (col. 13 lines 19 - 33, “Communication with the meter or meter modems is preferably supported as server initiated (~first server to establish a communication) and meter modem initiated calls (~communication links) … communications infrastructures supported in the AMR System 10 include, but are not limited to, CDMA (Code Division, Multiple Access) (~cellular communication), Telephone and International DAA, ARDIS, X.25, RAM, ReFlex, AMPS (Analog Mobile Phone System) (~cellular communication), CDPD (Cellular Digital Packet Data) (~cellular communication), TDMA (Time Division Multiple Access) (~cellular communication), and AMPS (Digital Analog Mobile Phone System) (~cellular communication)”), 
 	 	wherein a plurality of nodes is configured by the first server to establish separate active cellular communication links with the first server at staggered time intervals according to a first schedule (Fig. 1 shows each node included in a plurality of nodes (60) (col. 12 lines 30 - 33) having a communication link with the first server (15) (col. 12 lines 30 - 33), wherein the first server (~AMR (~automated meter reading) server) configures meter data collection (col. 41 lines 20 - 23, col. 7 line 53 - col. 8 line 1) via communication links (col. 12 lines 30 - 33, col. 13 lines 19 - 33) according to its scheduling for the meter data collection (col. 41 lines 20-23, col. 7 line 53 - col. 8 line 1); col. 26 lines 48-58, “a Scheduler Subsystem 138 manages the building and execution of schedules for the AMR Server 15. Schedules are used to control the time-based execution of work within the AMR Server 15. Schedules can be recurring, specified, start time-activated, or finish time-activated. The Scheduling Subsystem 138 provides a single point of database access for creating, retrieving, and updating of schedules. In addition, the Scheduling Subsystem 138 executes scheduled activities at the proper time, and optimizes the execution of scheduled activities to avoid conflicts (~staggered time intervals), missed deadlines, and redundant work”, wherein the scheduled activities are executed at staggered time intervals; col. 27 line 59- col. 28 line 22, “The Scheduler 138a server uses the schedules supplied by the Schedule Manager 138b to build and execute activity plans that drive data collection and export actions. Most commonly used activity plans are built to schedule the generation of billing reports and other resource intensive tasks that must complete within a certain window of time (~staggered time intervals for the multiple different meters are part of a larger, global time interval). The Scheduler 138a obtains the average time to process schedule items, and then determines a number of jobs scheduled for a given work plan. The Scheduler 138a adjusts estimates appropriately to schedule a job to begin with a starting time and starting event so that the job can complete within the deadline window. A constraint on the Scheduler 138a is the need to adjust for real world influences that cannot be accurately predicted. In order to schedule a job, the Scheduler 138a needs to determine how long it will take. However, the execution time can only be estimated at best; it will change from day to day and likely will change as the number of associated meters 60 changes. The execution time will also vary based on how heavily loaded the AMR Server 15 is (~staggered time intervals according to a first schedule). If a new schedule is added that executes at the same time as an existing schedule, times need to be adjusted to account for the load. Important AMR schedules are constrained by matching schedules with the supplier, for example, the AMR Server 15 cannot start exporting data until the data has reached AMR 10. Therefore, the scheduler 138a allocates some room when creating supplier schedules, and new schedules will have to defer to seniority for choice execution times. The Scheduler 138a contains several heuristic-tuning parameters for adjusting estimated execution times”; col. 7 line 53 - col. 8 line 1, “a scheduler subsystem, which manages building and execution of schedules (~including the first schedule) within the automated meter reading server. The schedules (~including the first schedule) are used to control the time-based execution (~collection intervals) of work within the automated meter reading server … The scheduler determines a job execution duration (~during a given time interval) … The scheduler subsystem may comprise … a collection schedule which determines when to collect data (~collection schedule for different meters create collection intervals for the different meters)”; col. 13 lines 19 - 33, “Communication with the meter or meter modems is preferably supported as server initiated (~first server to establish a communication) and meter modem initiated calls (~communication links) … communications infrastructures supported in the AMR System 10 include, but are not limited to, CDMA (Code Division, Multiple Access) (~cellular communication), Telephone and International DAA, ARDIS, X.25, RAM, ReFlex, AMPS (Analog Mobile Phone System) (~cellular communication), CDPD (Cellular Digital Packet Data) (~cellular communication), TDMA (Time Division Multiple Access) (~cellular communication), and AMPS (Digital Analog Mobile Phone System) (~cellular communication)”), 
		wherein the staggered time intervals associated with the plurality of nodes occur during a first time interval (Fig. 1 shows each node included in the plurality of nodes (60) (col. 12 lines 30 - 33) establishes a separate communication link with the first server (15) (col. 12 lines 30 - 33) during a time interval that is staggered relative to one or more other time intervals (col. 41 lines 20 - 23, col. 7 line 53 - col. 8 line 1, different schedulings for meter data collections produces staggered meter data collection time intervals since not all the meter data collection occurs at the same time/not all the meter data collection time intervals have the same start and the end time) during which one or more other nodes included in the plurality of nodes establish separate communication links with the first server (col. 12 lines 30 - 33, col. 13 lines 19 - 33) during a first time interval (col. 7 line 53 - col. 8 line 1); col. 12 lines 30 - 33, “Metering data may be collected … from a variety of dissimilar meters 60 (~each node included in the plurality of nodes) and transmitted using multiple dissimilar types of communication media and infrastructures 80 (~separate active cellular communication links with the first server)”; col. 13 lines 19 - 33, “Communication with the meter or meter modems is preferably supported as server initiated and meter modem initiated calls (~communication links) … communications infrastructures supported in the AMR System 10 include, but are not limited to, CDMA (Code Division, Multiple Access) (~cellular communication), Telephone and International DAA, ARDIS, X.25, RAM, ReFlex, AMPS (Analog Mobile Phone System) (~cellular communication), CDPD (Cellular Digital Packet Data) (~cellular communication), TDMA (Time Division Multiple Access) (~cellular communication), and AMPS (Digital Analog Mobile Phone System) (~cellular communication)”; col. 26 lines 48-58, “a Scheduler Subsystem 138 manages the building and execution of schedules for the AMR Server 15. Schedules are used to control the time-based execution of work within the AMR Server 15. Schedules can be recurring, specified, start time-activated, or finish time-activated. The Scheduling Subsystem 138 provides a single point of database access for creating, retrieving, and updating of schedules. In addition, the Scheduling Subsystem 138 executes scheduled activities at the proper time, and optimizes the execution of scheduled activities to avoid conflicts (~staggered time intervals), missed deadlines, and redundant work”, wherein the scheduled activities are executed at staggered time intervals; col. 27 line 59- col. 28 line 22 “The Scheduler 138a server uses the schedules supplied by the Schedule Manager 138b to build and execute activity plans that drive data collection and export actions. Most commonly used activity plans are built to schedule the generation of billing reports and other resource intensive tasks that must complete within a certain window of time (~staggered time intervals for the multiple different meters are part of a first time interval). The Scheduler 138a obtains the average time to process schedule items, and then determines a number of jobs scheduled for a given work plan. The Scheduler 138a adjusts estimates appropriately to schedule a job to begin with a starting time and starting event so that the job can complete within the deadline window (~staggered time interval). A constraint on the Scheduler 138a is the need to adjust for real world influences that cannot be accurately predicted. In order to schedule a job, the Scheduler 138a needs to determine how long it will take. However, the execution time can only be estimated at best; it will change from day to day and likely will change as the number of associated meters 60 changes. The execution time will also vary based on how heavily loaded the AMR Server 15 is. If a new schedule is added that executes at the same time as an existing schedule, times need to be adjusted to account for the load. Important AMR schedules are constrained by matching schedules with the supplier, for example, the AMR Server 15 cannot start exporting data until the data has reached AMR 10. Therefore, the scheduler 138a allocates some room when creating supplier schedules, and new schedules will have to defer to seniority for choice execution times. The Scheduler 138a contains several heuristic-tuning parameters for adjusting estimated execution times”; col. 7 line 53 - col. 8 line 1, “a scheduler subsystem, which manages building and execution of schedules (~including the first schedule) within the automated meter reading server. The schedules (~including the first schedule) are used to control the time-based execution (~staggered collection intervals) of work within the automated meter reading server … The scheduler determines a job execution duration (~during a first time interval) … The scheduler subsystem may comprise … a collection schedule which determines when to collect data (~collection schedule for different meters create staggered collection intervals due to variations in the collection schedules for the different meters)”), and  
	wherein, according to the first schedule, at least one node included in the plurality of nodes has a separate active cellular communication link established at any given time during the first time interval (Fig. 1 shows each node included in the plurality of nodes (60) (col. 12 lines 30 - 33) establishes a separate communication link with the first server (15) (col. 12 lines 30 - 33) during a time interval that is staggered relative to one or more other time intervals (col. 41 lines 20 - 23, col. 7 line 53 - col. 8 line 1, different schedulings for meter data collections produces staggered meter data collection time intervals since not all the meter data collection occurs at the same time/not all the meter data collection time intervals have the same start and the end time) during which one or more other nodes included in the plurality of nodes establish separate communication links with the first server (col. 12 lines 30 - 33, col. 13 lines 19 - 33); col. 12 lines 30 - 33, “Metering data may be collected … from a variety of dissimilar meters 60 (~each node included in the plurality of nodes) and transmitted using multiple dissimilar types of communication media and infrastructures 80 (~separate active cellular communication links with the first server)”; col. 13 lines 19 - 33, “Communication with the meter or meter modems is preferably supported as server initiated and meter modem initiated calls (~communication links) … communications infrastructures supported in the AMR System 10 include, but are not limited to, CDMA (Code Division, Multiple Access) (~cellular communication), Telephone and International DAA, ARDIS, X.25, RAM, ReFlex, AMPS (Analog Mobile Phone System) (~cellular communication), CDPD (Cellular Digital Packet Data) (~cellular communication), TDMA (Time Division Multiple Access) (~cellular communication), and AMPS (Digital Analog Mobile Phone System) (~cellular communication)”; col. 7 line 53 - col. 8 line 1, “a scheduler subsystem, which manages building and execution of schedules (~including the first schedule) within the automated meter reading server. The schedules (~including the first schedule) are used to control the time-based execution (~staggered collection intervals) of work within the automated meter reading server … The scheduler determines a job execution duration (~during a first time interval) … The scheduler subsystem may comprise … a collection schedule which determines when to collect data (~collection schedule for different meters create staggered collection intervals due to variations in the collection schedules for the different meters)”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kelley with the teaching of Stuber in order to offer a large-scale system solution to address the management of metering data and the administration of the systems that perform the management (Kelley col. 11 line 66 - col. 12 line 2).

	Regarding claim 2, Stuber in view of Kelley teaches the computer-implemented method of claim 1.
Stuber does not explicitly teach wherein, in response to receiving the first read request, the second node generates a third communication link that couples the second node to the first server, wherein the third communication link comprise an active cellular communication link.
However, Kelley further teaches wherein, in response to receiving a first read request, a second node generates a third communication link that couples the second node to a first server, wherein the third communication link comprises an active cellular communication link (col. 7 lines 53 - col. 8 line 1, “a scheduler subsystem, which manages building and execution of schedules (~including the first schedule) within the automated meter reading server. The schedules (~including the first schedule) are used to control the time-based execution (~collection intervals) of work within the automated meter reading server … The scheduler determines a job execution duration (~during a given time interval) … The scheduler subsystem may comprise … a collection schedule which determines when to collect data (~collection schedule for different meters create collection intervals for the different meters)”; col. 12 line 30 - 33, “Metering data may be collected (~read request)… from a variety of dissimilar meters 60 (~including the second node) and transmitted using multiple dissimilar types of communication media and infrastructures 80 (~including the third communication link comprising an active cellular communication link with the first server)”; col. 13 lines 19 - 33, “Communication with the meter or meter modems is preferably supported as server initiated (~first server to establish a communication) and meter modem initiated calls (~communication links) … communications infrastructures supported in the AMR System 10 include, but are not limited to, CDMA (Code Division, Multiple Access) (~cellular communication), Telephone and International DAA, ARDIS, X.25, RAM, ReFlex, AMPS (Analog Mobile Phone System) (~cellular communication), CDPD (Cellular Digital Packet Data) (~cellular communication), TDMA (Time Division Multiple Access) (~cellular communication), and AMPS (Digital Analog Mobile Phone System) (~cellular communication)”; Fig. 1).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kelley with the teaching of Stuber as modified by Kelley in order to have a reliable and secured 

 	Regarding claim 3, Stuber in view of Kelley teaches the computer-implemented method of claim 2.	 
 	Stuber does not explicitly teach wherein the second node uploads metrology data associated with a current time interval to the first server via the third communication link to service the first read request.
 	However, Kelley further teaches wherein a second node uploads metrology data associated with a current time interval to a first server via a third communication link to service a first read request (col. 7 lines 53 - col. 8 line 1, “a scheduler subsystem, which manages building and execution of schedules (~including the first schedule) within the automated meter reading server. The schedules (~including the first schedule) are used to control the time-based execution (~collection intervals) of work within the automated meter reading server … The scheduler determines a job execution duration (~during a given time interval) … The scheduler subsystem may comprise … a collection schedule which determines when to collect data (~collection schedule for different meters create collection intervals for the different meters)”; col. 13 lines 19 - 33, “Communication with the meter or meter modems is preferably supported as server initiated and meter modem initiated calls (~communication links) … communications infrastructures supported in the AMR System 10 include, but are not limited to, CDMA (Code Division, Multiple Access) (~cellular communication), Telephone and International DAA, ARDIS, X.25, RAM, ReFlex, AMPS (Analog Mobile Phone System) (~cellular communication), CDPD (Cellular Digital Packet Data) (~cellular communication), TDMA (Time Division Multiple Access) (~cellular communication), and AMPS (Digital Analog Mobile Phone System) (~cellular communication)”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kelley with the teaching of Stuber as modified by Kelley in order to have a reliable and secured direct communication between a server and a node for faster communication and reduced cost of system implementation.

	Regarding claim 4, Stuber in view of Kelley teaches the computer-implemented method of claim 1. 
 	Stuber further teaches wherein the second node is unable to establish an active wireless communication link, wherein the second node transmits metrology data associated with a current time interval to the first node via the second communication link, and wherein the first node uploads the metrology data to the first server via the first communication link to service the first read request (Stuber Fig. 3 and [0063-0064], meter data is transmitted from meter 356 (~first node) to cell relay 302 (~second node) via RFNAN or RFLAN and the cell relay 302 relays to collection engine (~first server)). 
	Stuber does not explicitly teach that the active wireless communication link is an active cellular communication link.
(col. 13 lines 19 - 33, “Communication with the meter or meter modems is preferably supported as server initiated (~first server to establish a communication) and meter modem initiated calls (~communication links) … communications infrastructures supported in the AMR System 10 include, but are not limited to, CDMA (Code Division, Multiple Access) (~cellular communication), Telephone and International DAA, ARDIS, X.25, RAM, ReFlex, AMPS (Analog Mobile Phone System) (~cellular communication), CDPD (Cellular Digital Packet Data) (~cellular communication), TDMA (Time Division Multiple Access) (~cellular communication), and AMPS (Digital Analog Mobile Phone System) (~cellular communication)”). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kelley with the teaching of Stuber as modified by Kelley in order to offer a large-scale system solution to address the management of metering data and the administration of the systems that perform the management (Kelley col. 11 line 66 - col. 12 line 2).

 	Regarding claim 5, Stuber in view of Kelley teaches the computer-implemented method of claim 1, wherein generating the second communication link comprises establishing a first mesh link with at least one adjacent node, wherein the at least one adjacent node either comprises the second node or is coupled to the second node by one or more other mesh links (Stuber Fig. 3 and [0064], meter 310 connected to meter 356 via meter 332).  

 	Regarding claim 6, Stuber in view of Kelley teaches the computer-implemented method of claim 1.
Stuber does not explicitly teach further comprising generating the first communication link at a first communication time based on the first schedule generated by the first server.  
However, Kelley further teaches generating a first communication link at a first communication time based on a first schedule generated by a first server (col. 7 lines 53 - col. 8 line 1, “a scheduler subsystem, which manages building and execution of schedules (~including the first schedule) within the automated meter reading server. The schedules (~including the first schedule) are used to control the time-based execution (~collection intervals) of work within the automated meter reading server … The scheduler determines a job execution duration (~during a given time interval) … The scheduler subsystem may comprise … a collection schedule which determines when to collect data (~collection schedule for different meters create collection intervals for the different meters)”; col. 12 line 30 - 33, “Metering data may be collected … from a variety of dissimilar meters 60 (~each node included in the plurality of nodes) and transmitted using multiple dissimilar types of communication media and infrastructures 80 (~separate communication links with the first server)”; col. 13 lines 19 - 33, “Communication with the meter or meter modems is preferably supported as server initiated (~first server to establish a communication) and meter modem initiated calls (~communication links) … communications infrastructures supported in the AMR System 10 include, but are not limited to, CDMA (Code Division, Multiple Access), Telephone and International DAA, ARDIS, X.25, RAM, ReFlex, AMPS (Analog Mobile Phone System), CDPD (Cellular Digital Packet Data), TDMA (Time Division Multiple Access), and AMPS (Digital Analog Mobile Phone System)”; Fig. 1).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kelley with the teaching of Stuber as modified by Kelley in order to offer a large-scale system solution to address the management of metering data and the administration of the systems that perform the management (Kelley col. 11 line 66 - col. 12 line 2).

	Regarding claim 7, Stuber in view of Kelley teaches the computer-implemented method of claim 1, wherein the second type of communication link comprises a mesh network link (Stuber Fig. 3, mesh network; [0047], “Neighborhood Area Network (NAN) corresponds to a local area RF mesh network providing communications between meters spanning a neighborhood”). 
	
 	Regarding claim 8, Stuber in view of Kelley teaches the computer-implemented method of claim 1, wherein the first node consumes a first amount of power over a first time interval to generate the first communication link (Stuber Fig. 3 and [0047], WAN provided by a wireless carrier like Cingular or Verizon), and 
 	the first node consumes a second amount of power over the first time interval to generate the second communication link (Stuber [0047] and [0065], RF NAN or RF LAN), and 

 	However, Kelley further teaches teach wherein a first amount of power is greater than a second amount of power (cellular communications utilizing CDMA, TDMA, AMPS, and etc. uses greater power than communications utilizing LAN due to requiring higher transmit and receive power for farther communication/connection distances/ranges; col. 13 lines 19 - 33, “Communication with the meter or meter modems is preferably supported as server initiated and meter modem initiated calls (~read requests) … communications infrastructures supported in the AMR System 10 include, but are not limited to, CDMA (Code Division, Multiple Access), Telephone and International DAA, ARDIS, X.25, RAM, ReFlex, AMPS (Analog Mobile Phone System), CDPD (Cellular Digital Packet Data), TDMA (Time Division Multiple Access), and AMPS (Digital Analog Mobile Phone System)” (~first type of communication link which is cellular); col. 22 lines 17-18, “client process on the same machine, LAN (~second type of communication link)”; Fig. 1).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kelley with the teaching of Stuber as modified by Kelley in order to have a more reliable and secure connection at a higher cost in terms of power consumption and fees.

	Regarding claim 9, Stuber in view of Kelley teaches the computer-implemented method of claim 1.
(Stuber [0047], WAN provided by a wireless carrier like Cingular or Verizon; Fig. 3) and a second network associated with the second type of communication link (Stuber [0064], “protocol stack for the RF NAN advantageously takes the message and constructs a node path for the message”; [0065], “via RF NAN, IP, RF LAN, PLC, or by alternative third party RF or other type technology”; Fig. 3). 
	Stuber does not explicitly teach that the active wireless communication link is an active cellular communication link.
	However, Kelley further teaches an active cellular communication link (col. 13 lines 19 - 33, “Communication with the meter or meter modems is preferably supported as server initiated (~first server to establish a communication) and meter modem initiated calls (~communication links) … communications infrastructures supported in the AMR System 10 include, but are not limited to, CDMA (Code Division, Multiple Access) (~cellular communication), Telephone and International DAA, ARDIS, X.25, RAM, ReFlex, AMPS (Analog Mobile Phone System) (~cellular communication), CDPD (Cellular Digital Packet Data) (~cellular communication), TDMA (Time Division Multiple Access) (~cellular communication), and AMPS (Digital Analog Mobile Phone System) (~cellular communication)”). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kelley with the teaching of Stuber as modified by Kelley in order to offer a large-scale system solution 

	Regarding claim 11, Stuber teaches one or more non-transitory computer-readable media storing program instructions that, when executed by one or more processors (Fig. 4 and [0065-0067]), causes the one or more processors to service read requests within a hybrid network (Fig. 3, [0047], and [0064-0065], WAN provided by a wireless carrier like Cingular or Verizon and RF NAN or RF LAN) by performing the steps of:  32PATENT Attorney Docket No.: ITRN0079US2 (30212) 
 	receiving, at a first node included in a plurality of nodes within the hybrid networks, a first read request from a first server via a first communication link ([0064], [0047], and Fig. 3, Cell Relay 302 (~first node) in a plurality of nodes receiving an on-demand read message from Collection Engine 390 (~first server) via a WAN provided by a wireless carrier like Cingular or Verizon (~first communication link); [0056], C12.22 data requests are sent to Cell Relay 302 that relays the message out to nodes), 
wherein the first communication link comprises a first active wireless communication link ([0047], WAN provided by a wireless carrier like Cingular or Verizon; Fig. 3); 
determining that the first read request is directed to a second node included in the plurality of nodes ([0064], Collection Engine 390 sending an on-demand read message only addressed to meter 356; [0055], C12.22 network addresses define directed first node); 
([0064] and Fig. 3, pre-constructed node path from second node (~Cell Relay 302) to first node (~meter 356)), 
wherein the second communication link comprises a second type of communication link ([0064], “protocol stack for the RF NAN advantageously takes the message and constructs a node path for the message”; [0065], “via RF NAN, IP, RF LAN, PLC, or by alternative third party RF or other type technology”; Fig. 3); and 
transmitting the first read request to the second node via the second communication link to allow the second node to service the first read request ([0064] and Fig. 3, Collection Engine 390 sends an on-demand read message to meter 356 via RF NAN).  
Stuber does not explicitly teach that the first active wireless communication link is a first active cellular communication link, wherein the plurality of nodes is configured by the first server to establish separate active cellular communication links with the first server at staggered time intervals according to a first schedule, wherein the staggered time intervals associated with the plurality of nodes occur during a first time interval, and wherein, according to the first schedule, at least one node included in the plurality of nodes has a separate active cellular communication link established at any given time during the first time interval. 
	However, Kelley teaches a first active cellular communication link (col. 13 lines 19 - 33, “Communication with the meter or meter modems is preferably supported as server initiated (~first server to establish a communication) and meter modem initiated calls (~communication links) … communications infrastructures supported in the AMR System 10 include, but are not limited to, CDMA (Code Division, Multiple Access) (~cellular communication), Telephone and International DAA, ARDIS, X.25, RAM, ReFlex, AMPS (Analog Mobile Phone System) (~cellular communication), CDPD (Cellular Digital Packet Data) (~cellular communication), TDMA (Time Division Multiple Access) (~cellular communication), and AMPS (Digital Analog Mobile Phone System) (~cellular communication)”), 
 	wherein a plurality of nodes is configured by the first server to establish separate active cellular communication links with the first server at staggered time intervals according to a first schedule (Fig. 1 shows each node included in a plurality of nodes (60) (col. 12 lines 30 - 33) having a communication link with the first server (15) (col. 12 lines 30 - 33), wherein the first server (~AMR server) configures meter data collection (col. 41 lines 20 - 23, col. 7 line 53 - col. 8 line 1) via communication links (col. 12 lines 30 - 33, col. 13 lines 19 - 33) according to its scheduling for the meter data collection (col. 41 lines 20-23, col. 7 line 53 - col. 8 line 1); col. 27 line 59- col. 28 line 22, “The Scheduler 138a server uses the schedules supplied by the Schedule Manager 138b to build and execute activity plans that drive data collection and export actions. Most commonly used activity plans are built to schedule the generation of billing reports and other resource intensive tasks that must complete within a certain window of time (~staggered time intervals for the multiple different meters are part of a larger, global time interval). The Scheduler 138a obtains the average time to process schedule items, and then determines a number of jobs scheduled for a given work plan. The Scheduler 138a adjusts estimates appropriately to schedule a job to begin with a starting time and starting event so that the job can complete within the deadline window. A constraint on the Scheduler 138a is the need to adjust for real world influences that cannot be accurately predicted. In order to schedule a job, the Scheduler 138a needs to determine how long it will take. However, the execution time can only be estimated at best; it will change from day to day and likely will change as the number of associated meters 60 changes. The execution time will also vary based on how heavily loaded the AMR Server 15 is (~staggered time intervals according to a first schedule). If a new schedule is added that executes at the same time as an existing schedule, times need to be adjusted to account for the load. Important AMR schedules are constrained by matching schedules with the supplier, for example, the AMR Server 15 cannot start exporting data until the data has reached AMR 10. Therefore, the scheduler 138a allocates some room when creating supplier schedules, and new schedules will have to defer to seniority for choice execution times. The Scheduler 138a contains several heuristic-tuning parameters for adjusting estimated execution times”; col. 7 line 53 - col. 8 line 1, “a scheduler subsystem, which manages building and execution of schedules (~including the first schedule) within the automated meter reading server. The schedules (~including the first schedule) are used to control the time-based execution (~collection intervals) of work within the automated meter reading server … The scheduler determines a job execution duration (~during a given time interval) … The scheduler subsystem may comprise … a collection schedule which determines when to collect data (~collection schedule for different meters create collection intervals for the different meters)”; col. 13 lines 19 - 33, “Communication with the meter or meter modems is preferably supported as server initiated (~first server to establish a communication) and meter modem initiated calls (~communication links) … communications infrastructures supported in the AMR System 10 include, but are not limited to, CDMA (Code Division, Multiple Access) (~cellular communication), Telephone and International DAA, ARDIS, X.25, RAM, ReFlex, AMPS (Analog Mobile Phone System) (~cellular communication), CDPD (Cellular Digital Packet Data) (~cellular communication), TDMA (Time Division Multiple Access) (~cellular communication), and AMPS (Digital Analog Mobile Phone System) (~cellular communication)”),  
 	wherein the staggered time intervals associated with the plurality of nodes occur during a first time interval (Fig. 1 shows each node included in the plurality of nodes (60) (col. 12 lines 30 - 33) establishes a separate communication link with the first server (15) (col. 12 lines 30 - 33) during a time interval that is staggered relative to one or more other time intervals (col. 41 lines 20 - 23, col. 7 line 53 - col. 8 line 1, different schedulings for meter data collections produces staggered meter data collection time intervals since not all the meter data collection occurs at the same time/not all the meter data collection time intervals have the same start and the end time) during which one or more other nodes included in the plurality of nodes establish separate communication links with the first server (col. 12 lines 30 - 33, col. 13 lines 19 - 33) during a first time interval (col. 7 line 53 - col. 8 line 1); col. 12 lines 30 - 33, “Metering data may be collected … from a variety of dissimilar meters 60 (~each node included in the plurality of nodes) and transmitted using multiple dissimilar types of communication media and infrastructures 80 (~separate active cellular communication links with the first server)”; col. 13 lines 19 - 33, “Communication with the meter or meter modems is preferably supported as server initiated and meter modem initiated calls (~communication links) … communications infrastructures supported in the AMR System 10 include, but are not limited to, CDMA (Code Division, Multiple Access) (~cellular communication), Telephone and International DAA, ARDIS, X.25, RAM, ReFlex, AMPS (Analog Mobile Phone System) (~cellular communication), CDPD (Cellular Digital Packet Data) (~cellular communication), TDMA (Time Division Multiple Access) (~cellular communication), and AMPS (Digital Analog Mobile Phone System) (~cellular communication)”; col. 26 lines 48-58, “a Scheduler Subsystem 138 manages the building and execution of schedules for the AMR Server 15. Schedules are used to control the time-based execution of work within the AMR Server 15. Schedules can be recurring, specified, start time-activated, or finish time-activated. The Scheduling Subsystem 138 provides a single point of database access for creating, retrieving, and updating of schedules. In addition, the Scheduling Subsystem 138 executes scheduled activities at the proper time, and optimizes the execution of scheduled activities to avoid conflicts (~staggered time intervals), missed deadlines, and redundant work”, wherein the scheduled activities are executed at staggered time intervals; col. 27 line 59- col. 28 line 22 “The Scheduler 138a server uses the schedules supplied by the Schedule Manager 138b to build and execute activity plans that drive data collection and export actions. Most commonly used activity plans are built to schedule the generation of billing reports and other resource intensive tasks that must complete within a certain window of time (~staggered time intervals for the multiple different meters are part of a first time interval). The Scheduler 138a obtains the average time to process schedule items, and then determines a number of jobs scheduled for a given work plan. The Scheduler 138a adjusts estimates appropriately to schedule a job to begin with a starting time and starting event so that the job can complete within the deadline window (~staggered time interval). A constraint on the Scheduler 138a is the need to adjust for real world influences that cannot be accurately predicted. In order to schedule a job, the Scheduler 138a needs to determine how long it will take. However, the execution time can only be estimated at best; it will change from day to day and likely will change as the number of associated meters 60 changes. The execution time will also vary based on how heavily loaded the AMR Server 15 is. If a new schedule is added that executes at the same time as an existing schedule, times need to be adjusted to account for the load. Important AMR schedules are constrained by matching schedules with the supplier, for example, the AMR Server 15 cannot start exporting data until the data has reached AMR 10. Therefore, the scheduler 138a allocates some room when creating supplier schedules, and new schedules will have to defer to seniority for choice execution times. The Scheduler 138a contains several heuristic-tuning parameters for adjusting estimated execution times”; col. 7 line 53 - col. 8 line 1, “a scheduler subsystem, which manages building and execution of schedules (~including the first schedule) within the automated meter reading server. The schedules (~including the first schedule) are used to control the time-based execution (~staggered collection intervals) of work within the automated meter reading server … The scheduler determines a job execution duration (~during a first time interval) … The scheduler subsystem may comprise … a collection schedule which determines when to collect data (~collection schedule for different meters create staggered collection intervals due to variations in the collection schedules for the different meters)”), and
	wherein, according to the first schedule, at least one node included in the plurality of nodes has a separate active cellular communication link established at any given time during the first time interval (Fig. 1 shows each node included in the plurality of nodes (60) (col. 12 lines 30 - 33) establishes a separate communication link with the first server (15) (col. 12 lines 30 - 33) during a time interval that is staggered relative to one or more other time intervals (col. 41 lines 20 - 23, col. 7 line 53 - col. 8 line 1, different schedulings for meter data collections produces staggered meter data collection time intervals since not all the meter data collection occurs at the same time/not all the meter data collection time intervals have the same start and the end time) during which one or more other nodes included in the plurality of nodes establish separate communication links with the first server (col. 12 lines 30 - 33, col. 13 lines 19 - 33); col. 12 lines 30 - 33, “Metering data may be collected … from a variety of dissimilar meters 60 (~each node included in the plurality of nodes) and transmitted using multiple dissimilar types of communication media and infrastructures 80 (~separate active cellular communication links with the first server)”; col. 13 lines 19 - 33, “Communication with the meter or meter modems is preferably supported as server initiated and meter modem initiated calls (~communication links) … communications infrastructures supported in the AMR System 10 include, but are not limited to, CDMA (Code Division, Multiple Access) (~cellular communication), Telephone and International DAA, ARDIS, X.25, RAM, ReFlex, AMPS (Analog Mobile Phone System) (~cellular communication), CDPD (Cellular Digital Packet Data) (~cellular communication), TDMA (Time Division Multiple Access) (~cellular communication), and AMPS (Digital Analog Mobile Phone System) (~cellular communication)”; col. 26 lines 48-58, “a Scheduler Subsystem 138 manages the building and execution of schedules for the AMR Server 15. Schedules are used to control the time-based execution of work within the AMR Server 15. Schedules can be recurring, specified, start time-activated, or finish time-activated. The Scheduling Subsystem 138 provides a single point of database access for creating, retrieving, and updating of schedules. In addition, the Scheduling Subsystem 138 executes scheduled activities at the proper time, and optimizes the execution of scheduled activities to avoid conflicts (~staggered time intervals), missed deadlines, and redundant work”, wherein the scheduled activities are executed at staggered time intervals; col. 27 line 59- col. 28 line 22 “The Scheduler 138a server uses the schedules supplied by the Schedule Manager 138b to build and execute activity plans that drive data collection and export actions. Most commonly used activity plans are built to schedule the generation of billing reports and other resource intensive tasks that must complete within a certain window of time (~staggered time intervals for the multiple different meters are part of a first time interval). The Scheduler 138a obtains the average time to process schedule items, and then determines a number of jobs scheduled for a given work plan. The Scheduler 138a adjusts estimates appropriately to schedule a job to begin with a starting time and starting event so that the job can complete within the deadline window (~staggered time interval). A constraint on the Scheduler 138a is the need to adjust for real world influences that cannot be accurately predicted. In order to schedule a job, the Scheduler 138a needs to determine how long it will take. However, the execution time can only be estimated at best; it will change from day to day and likely will change as the number of associated meters 60 changes. The execution time will also vary based on how heavily loaded the AMR Server 15 is. If a new schedule is added that executes at the same time as an existing schedule, times need to be adjusted to account for the load. Important AMR schedules are constrained by matching schedules with the supplier, for example, the AMR Server 15 cannot start exporting data until the data has reached AMR 10. Therefore, the scheduler 138a allocates some room when creating supplier schedules, and new schedules will have to defer to seniority for choice execution times. The Scheduler 138a contains several heuristic-tuning parameters for adjusting estimated execution times”; col. 7 line 53 - col. 8 line 1, “a scheduler subsystem, which manages building and execution of schedules (~including the first schedule) within the automated meter reading server. The schedules (~including the first schedule) are used to control the time-based execution (~staggered collection intervals) of work within the automated meter reading server … The scheduler determines a job execution duration (~during a first time interval) … The scheduler subsystem may comprise … a collection schedule which determines when to collect data (~collection schedule for different meters create staggered collection intervals due to variations in the collection schedules for the different meters)”). 
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kelley with the teaching of Stuber in order to offer a large-scale system solution to address the management of metering data and the administration of the systems that perform the management (Kelley col. 11 line 66 - col. 12 line 2).

 	Regarding claim 12, Stuber in view of Kelley teaches the one or more non-transitory computer-readable media of claim 11, further comprising the steps of: 
 	receiving metrology data associated with a current time interval from the second node via the second communication link (Stuber Fig. 3, [0050], [0029], and [0063-0064], meter data is transmitted from meter 356 (~first node) to cell relay 302 (~second node) via RFNAN or RFLAN (~second communication link) during meter response period 208 (~current time interval)); and 
 	uploading the metrology data to the first server via the first communication link to service the first read request on behalf of the second node (Stuber Fig. 3, [0029], [0063-0064], and [0047], the cell relay 302 relays metrology data to collection engine (~first server) via a WAN to service the metrology data request on behalf of the first node 356).  

 	Regarding claim 13, Stuber in view of Kelley teaches the one or more non-transitory computer-readable media of claim 11, wherein the step of generating the second communication link comprises establishing a first mesh link with at least one adjacent node, wherein the at least one adjacent node either comprises the second node or is coupled to the second node by one or more other mesh links (Stuber Fig. 3 and [0064], meter 310 connected to meter 356 via meter 332).  

	Regarding claim 14, Stuber in view of Kelley teaches the one or more non-transitory computer-readable media of claim 11, wherein the second type of communication link comprises a mesh network link (Stuber Fig. 3, mesh network; [0047], “Neighborhood Area Network (NAN) corresponds to a local area RF mesh network providing communications between meters spanning a neighborhood”).  

	Regarding claim 15, Stuber in view of Kelley teaches the one or more non-transitory computer-readable media of claim 11, wherein the second type of communication link comprises a WiFi network link (Stuber [0064], “protocol stack for the RF NAN advantageously takes the message and constructs a node path for the message”; [0065], “via RF NAN, IP, RF LAN (~WiFi network), PLC, or by alternative third party RF or other type technology”; Fig. 3).   


Stuber teaches wherein the first node consumes a first amount of power over a first time interval to generate the first communication link (Stuber Fig. 3 and [0047], WAN provided by a wireless carrier like Cingular or Verizon), and 
 	the first node consumes a second amount of power over the first time interval to generate the second communication link (Stuber [0047] and [0065], RF NAN or RF LAN). 
 	Stuber does not explicitly teach wherein the first amount of power is greater than the second amount of power. 
	However, Kelley further teaches teach wherein a first amount of power is greater than a second amount of power cellular communications utilizing CDMA, TDMA, AMPS, and etc. uses greater power than communications utilizing LAN due to requiring higher transmit and receive power for farther communication/connection distances/ranges; col. 13 lines 19 - 33, “Communication with the meter or meter modems is preferably supported as server initiated and meter modem initiated calls (~read requests) … communications infrastructures supported in the AMR System 10 include, but are not limited to, CDMA (Code Division, Multiple Access), Telephone and International DAA, ARDIS, X.25, RAM, ReFlex, AMPS (Analog Mobile Phone System), CDPD (Cellular Digital Packet Data), TDMA (Time Division Multiple Access), and AMPS (Digital Analog Mobile Phone System)” (~first type of communication link which is cellular); col. 22 lines 17-18, “client process on the same machine, LAN (~second type of communication link)”; Fig. 1).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kelley with the teaching of Stuber as modified by Kelley in order to have a more reliable and secure connection at a higher cost in terms of power consumption and fees.

	Regarding claim 17, Stuber in view of Kelley teaches the one or more non-transitory computer-readable media of claim 11, further comprising the step of generating the first communication link to couple the first node to the first server via a second server, wherein the second server authorizes the first node to establish the first communication link (Stuber Fig. 3 and [0056], collection engine 390 (~first server)’s coupling (~transmitting of meter data requests) with a cell relay 302 (~second node) is initiated/authorized by master/meter data management system 391 (~second server)).  
  
 	Regarding claim 18, Stuber in view of Kelley teaches the computer-implemented method of claim 1, wherein the first server is coupled to a second server (Stuber [0063], collection engine 390 (~first server) is coupled to a communication server) that relays communications between the first server and the first node (Stuber [0063] and Fig. 3, communication server relays meter data request to cell relay 302 (~second node) from collection engine 390 (~first server)).  
	
(Fig. 3), comprising: 
 	a first node (Fig. 3 meter 356) included in a plurality of nodes within a hybrid network (Fig. 3, [0047], and [0064-0065], WAN and RF NAN or RF LAN) that([0026], responding to request for data from collection functionality); and 
 	a second node included in the plurality of nodes (Fig. 3 cell relay 302) that (Fig. 3, cell relay 302) performs the steps of: 
 	receiving a first read request from the first server via a first communication link ([0064], [0047], and Fig. 3, Cell Relay 302 receiving an on-demand read message from Collection Engine 390 (~first server) via a WAN provided by a wireless carrier like Cingular or Verizon (~first communication link); [0056], C12.22 data requests are sent to Cell Relay 302 that relays the message out to nodes), 
 	wherein the first communication link comprises an active wireless communication link ([0047], WAN provided by a wireless carrier like Cingular or Verizon; Fig. 3), 
 	determining that the first read request is directed to the first node ([0064], Collection Engine 390 sending an on-demand read message only addressed to meter 356; [0055], C12.22 network addresses define directed first node), 
 	generating a second communication link that couples the first node and the second node ([0064] and Fig. 3, pre-constructed node path from second node (~Cell Relay 302) to first node (~meter 356)), 
 	wherein the second communication link comprises a second type of communication link ([0064], “protocol stack for the RF NAN advantageously takes the message and constructs a node path for the message”; [0065], “via RF NAN, IP, RF LAN, PLC, or by alternative third party RF or other type technology”; Fig. 3), and 
 	transmitting the first read request to the first node via the second communication link ([0064] and Fig. 3, Collection Engine 390 sends an on-demand read message to meter 356 via RF NAN), 
 	wherein the first node services the first read request by uploading the first metrology data to the first server (Fig. 3 and [0064-0065], register board 420 of meter 400 responds to the request and forwards the response to the cell relay 302 which relays it to collection engine 390).  
	Stuber does not explicitly teach that the active wireless communication link is an active cellular communication link, wherein the plurality of nodes is configured by a first server to establish separate cellular communication links with the first server at staggered time intervals according to a first schedule, wherein the staggered time intervals associated with the plurality of nodes occur during a first time interval, and wherein, according to the first schedule, at least one node included in the plurality of nodes has a separate active cellular communication link established at any given time during the first time interval .
	However, Kelley teaches an active cellular communication link (col. 13 lines 19 - 33, “Communication with the meter or meter modems is preferably supported as server initiated (~first server to establish a communication) and meter modem initiated calls (~communication links) … communications infrastructures supported in the AMR System 10 include, but are not limited to, CDMA (Code Division, Multiple Access) (~cellular communication), Telephone and International DAA, ARDIS, X.25, RAM, ReFlex, AMPS (Analog Mobile Phone System) (~cellular communication), CDPD (Cellular Digital Packet Data) (~cellular communication), TDMA (Time Division Multiple Access) (~cellular communication), and AMPS (Digital Analog Mobile Phone System) (~cellular communication)”), 
 	wherein a plurality of nodes is configured by a first server to establish separate cellular communication links with the first server at staggered time intervals according to a first schedule (Fig. 1 shows each node included in a plurality of nodes (60) (col. 12 lines 30 - 33) having a communication link with the first server (15) (col. 12 lines 30 - 33), wherein the first server (~AMR server) configures meter data collection (col. 41 lines 20 - 23, col. 7 line 53 - col. 8 line 1) via communication links (col. 12 lines 30 - 33, col. 13 lines 19 - 33) according to its scheduling for the meter data collection (col. 41 lines 20-23, col. 7 line 53 - col. 8 line 1); col. 27 line 59- col. 28 line 22, “The Scheduler 138a server uses the schedules supplied by the Schedule Manager 138b to build and execute activity plans that drive data collection and export actions. Most commonly used activity plans are built to schedule the generation of billing reports and other resource intensive tasks that must complete within a certain window of time (~staggered time intervals for the multiple different meters are part of a larger, global time interval). The Scheduler 138a obtains the average time to process schedule items, and then determines a number of jobs scheduled for a given work plan. The Scheduler 138a adjusts estimates appropriately to schedule a job to begin with a starting time and starting event so that the job can complete within the deadline window. A constraint on the Scheduler 138a is the need to adjust for real world influences that cannot be accurately predicted. In order to schedule a job, the Scheduler 138a needs to determine how long it will take. However, the execution time can only be estimated at best; it will change from day to day and likely will change as the number of associated meters 60 changes. The execution time will also vary based on how heavily loaded the AMR Server 15 is (~staggered time intervals according to a first schedule). If a new schedule is added that executes at the same time as an existing schedule, times need to be adjusted to account for the load. Important AMR schedules are constrained by matching schedules with the supplier, for example, the AMR Server 15 cannot start exporting data until the data has reached AMR 10. Therefore, the scheduler 138a allocates some room when creating supplier schedules, and new schedules will have to defer to seniority for choice execution times. The Scheduler 138a contains several heuristic-tuning parameters for adjusting estimated execution times”; col. 7 line 53 - col. 8 line 1, “a scheduler subsystem, which manages building and execution of schedules (~including the first schedule) within the automated meter reading server. The schedules (~including the first schedule) are used to control the time-based execution (~collection intervals) of work within the automated meter reading server … The scheduler determines a job execution duration (~during a given time interval) … The scheduler subsystem may comprise … a collection schedule which determines when to collect data (~collection schedule for different meters create collection intervals for the different meters)”; col. 13 lines 19 - 33, “Communication with the meter or meter modems is preferably supported as server initiated (~first server to establish a communication) and meter modem initiated calls (~communication links) … communications infrastructures supported in the AMR System 10 include, but are not limited to, CDMA (Code Division, Multiple Access) (~cellular communication), Telephone and International DAA, ARDIS, X.25, RAM, ReFlex, AMPS (Analog Mobile Phone System) (~cellular communication), CDPD (Cellular Digital Packet Data) (~cellular communication), TDMA (Time Division Multiple Access) (~cellular communication), and AMPS (Digital Analog Mobile Phone System) (~cellular communication)”), 
	wherein the staggered time intervals associated with the plurality of nodes occur during a first time interval (Fig. 1 shows each node included in the plurality of nodes (60) (col. 12 lines 30 - 33) establishes a separate communication link with the first server (15) (col. 12 lines 30 - 33) during a time interval that is staggered relative to one or more other time intervals (col. 41 lines 20 - 23, col. 7 line 53 - col. 8 line 1, different schedulings for meter data collections produces staggered meter data collection time intervals since not all the meter data collection occurs at the same time/not all the meter data collection time intervals have the same start and the end time) during which one or more other nodes included in the plurality of nodes establish separate communication links with the first server (col. 12 lines 30 - 33, col. 13 lines 19 - 33) during a first time interval (col. 7 line 53 - col. 8 line 1); col. 12 lines 30 - 33, “Metering data may be collected … from a variety of dissimilar meters 60 (~each node included in the plurality of nodes) and transmitted using multiple dissimilar types of communication media and infrastructures 80 (~separate active cellular communication links with the first server)”; col. 13 lines 19 - 33, “Communication with the meter or meter modems is preferably supported as server initiated and meter modem initiated calls (~communication links) … communications infrastructures supported in the AMR System 10 include, but are not limited to, CDMA (Code Division, Multiple Access) (~cellular communication), Telephone and International DAA, ARDIS, X.25, RAM, ReFlex, AMPS (Analog Mobile Phone System) (~cellular communication), CDPD (Cellular Digital Packet Data) (~cellular communication), TDMA (Time Division Multiple Access) (~cellular communication), and AMPS (Digital Analog Mobile Phone System) (~cellular communication)”; col. 26 lines 48-58, “a Scheduler Subsystem 138 manages the building and execution of schedules for the AMR Server 15. Schedules are used to control the time-based execution of work within the AMR Server 15. Schedules can be recurring, specified, start time-activated, or finish time-activated. The Scheduling Subsystem 138 provides a single point of database access for creating, retrieving, and updating of schedules. In addition, the Scheduling Subsystem 138 executes scheduled activities at the proper time, and optimizes the execution of scheduled activities to avoid conflicts (~staggered time intervals), missed deadlines, and redundant work”, wherein the scheduled activities are executed at staggered time intervals; col. 27 line 59- col. 28 line 22 “The Scheduler 138a server uses the schedules supplied by the Schedule Manager 138b to build and execute activity plans that drive data collection and export actions. Most commonly used activity plans are built to schedule the generation of billing reports and other resource intensive tasks that must complete within a certain window of time (~staggered time intervals for the multiple different meters are part of a first time interval). The Scheduler 138a obtains the average time to process schedule items, and then determines a number of jobs scheduled for a given work plan. The Scheduler 138a adjusts estimates appropriately to schedule a job to begin with a starting time and starting event so that the job can complete within the deadline window (~staggered time interval). A constraint on the Scheduler 138a is the need to adjust for real world influences that cannot be accurately predicted. In order to schedule a job, the Scheduler 138a needs to determine how long it will take. However, the execution time can only be estimated at best; it will change from day to day and likely will change as the number of associated meters 60 changes. The execution time will also vary based on how heavily loaded the AMR Server 15 is. If a new schedule is added that executes at the same time as an existing schedule, times need to be adjusted to account for the load. Important AMR schedules are constrained by matching schedules with the supplier, for example, the AMR Server 15 cannot start exporting data until the data has reached AMR 10. Therefore, the scheduler 138a allocates some room when creating supplier schedules, and new schedules will have to defer to seniority for choice execution times. The Scheduler 138a contains several heuristic-tuning parameters for adjusting estimated execution times”; col. 7 line 53 - col. 8 line 1, “a scheduler subsystem, which manages building and execution of schedules (~including the first schedule) within the automated meter reading server. The schedules (~including the first schedule) are used to control the time-based execution (~staggered collection intervals) of work within the automated meter reading server … The scheduler determines a job execution duration (~during a first time interval) … The scheduler subsystem may comprise … a collection schedule which determines when to collect data (~collection schedule for different meters create staggered collection intervals due to variations in the collection schedules for the different meters)”), and
	wherein, according to the first schedule, at least one node included in the plurality of nodes has a separate active cellular communication link established at any given time during the first time interval (Fig. 1 shows each node included in the plurality of nodes (60) (col. 12 lines 30 - 33) establishes a separate communication link with the first server (15) (col. 12 lines 30 - 33) during a time interval that is staggered relative to one or more other time intervals (col. 41 lines 20 - 23, col. 7 line 53 - col. 8 line 1, different schedulings for meter data collections produces staggered meter data collection time intervals since not all the meter data collection occurs at the same time/not all the meter data collection time intervals have the same start and the end time) during which one or more other nodes included in the plurality of nodes establish separate communication links with the first server (col. 12 lines 30 - 33, col. 13 lines 19 - 33); col. 12 lines 30 - 33, “Metering data may be collected … from a variety of dissimilar meters 60 (~each node included in the plurality of nodes) and transmitted using multiple dissimilar types of communication media and infrastructures 80 (~separate active cellular communication links with the first server)”; col. 13 lines 19 - 33, “Communication with the meter or meter modems is preferably supported as server initiated and meter modem initiated calls (~communication links) … communications infrastructures supported in the AMR System 10 include, but are not limited to, CDMA (Code Division, Multiple Access) (~cellular communication), Telephone and International DAA, ARDIS, X.25, RAM, ReFlex, AMPS (Analog Mobile Phone System) (~cellular communication), CDPD (Cellular Digital Packet Data) (~cellular communication), TDMA (Time Division Multiple Access) (~cellular communication), and AMPS (Digital Analog Mobile Phone System) (~cellular communication)”; col. 26 lines 48-58, “a Scheduler Subsystem 138 manages the building and execution of schedules for the AMR Server 15. Schedules are used to control the time-based execution of work within the AMR Server 15. Schedules can be recurring, specified, start time-activated, or finish time-activated. The Scheduling Subsystem 138 provides a single point of database access for creating, retrieving, and updating of schedules. In addition, the Scheduling Subsystem 138 executes scheduled activities at the proper time, and optimizes the execution of scheduled activities to avoid conflicts (~staggered time intervals), missed deadlines, and redundant work”, wherein the scheduled activities are executed at staggered time intervals; col. 27 line 59- col. 28 line 22 “The Scheduler 138a server uses the schedules supplied by the Schedule Manager 138b to build and execute activity plans that drive data collection and export actions. Most commonly used activity plans are built to schedule the generation of billing reports and other resource intensive tasks that must complete within a certain window of time (~staggered time intervals for the multiple different meters are part of a first time interval). The Scheduler 138a obtains the average time to process schedule items, and then determines a number of jobs scheduled for a given work plan. The Scheduler 138a adjusts estimates appropriately to schedule a job to begin with a starting time and starting event so that the job can complete within the deadline window (~staggered time interval). A constraint on the Scheduler 138a is the need to adjust for real world influences that cannot be accurately predicted. In order to schedule a job, the Scheduler 138a needs to determine how long it will take. However, the execution time can only be estimated at best; it will change from day to day and likely will change as the number of associated meters 60 changes. The execution time will also vary based on how heavily loaded the AMR Server 15 is. If a new schedule is added that executes at the same time as an existing schedule, times need to be adjusted to account for the load. Important AMR schedules are constrained by matching schedules with the supplier, for example, the AMR Server 15 cannot start exporting data until the data has reached AMR 10. Therefore, the scheduler 138a allocates some room when creating supplier schedules, and new schedules will have to defer to seniority for choice execution times. The Scheduler 138a contains several heuristic-tuning parameters for adjusting estimated execution times”; col. 7 line 53 - col. 8 line 1, “a scheduler subsystem, which manages building and execution of schedules (~including the first schedule) within the automated meter reading server. The schedules (~including the first schedule) are used to control the time-based execution (~staggered collection intervals) of work within the automated meter reading server … The scheduler determines a job execution duration (~during a first time interval) … The scheduler subsystem may comprise … a collection schedule which determines when to collect data (~collection schedule for different meters create staggered collection intervals due to variations in the collection schedules for the different meters)”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kelley with the teaching of Stuber in order to offer a large-scale system solution to address the management of metering data and the administration of the systems that perform the management (Kelley col. 11 line 66 - col. 12 line 2).

	Regarding claim 20, Stuber in view of Kelley teaches the system of claim 19, wherein the second type of communication link comprises a mesh network link (Stuber Fig. 3, mesh network; [0047], “Neighborhood Area Network (NAN) corresponds to a local area RF mesh network providing communications between meters spanning a neighborhood”).

Regarding claim 21, Stuber in view of Kelley teaches the one or more non-transitory computer-readable media of claim 11.
 Stuber does not explicitly teach wherein each node included in the plurality of nodes is configured by the first server to establish the separate active cellular communication link with the first server at a beginning of a staggered time interval and end the separate active cellular communication link with the first server at an end of the staggered time interval according to the first schedule, where, according to the first 
However, Kelley further teaches wherein each node included in a plurality of nodes is configured by a first server to establish a separate active cellular communication link with a first server at a beginning of a staggered time interval and end the separate active cellular communication link with the first server at an end of the staggered time interval according to a first schedule (Fig. 1 shows each node included in a plurality of nodes (60) (col. 12 lines 30 - 33) having a communication link with the first server (15) (col. 12 lines 30 - 33), wherein the first server (~AMR server) configures meter data collection (col. 41 lines 20 - 23, col. 7 line 53 - col. 8 line 1) via communication links (col. 12 lines 30 - 33, col. 13 lines 19 - 33) according to its scheduling for the meter data collection (col. 41 lines 20-23, col. 7 line 53 - col. 8 line 1); col. 26 lines 48-58, “a Scheduler Subsystem 138 manages the building and execution of schedules for the AMR Server 15. Schedules are used to control the time-based execution of work within the AMR Server 15. Schedules can be recurring, specified, start time-activated, or finish time-activated. The Scheduling Subsystem 138 provides a single point of database access for creating, retrieving, and updating of schedules. In addition, the Scheduling Subsystem 138 executes scheduled activities at the proper time, and optimizes the execution of scheduled activities to avoid conflicts (~staggered time intervals), missed deadlines, and redundant work”, wherein the scheduled activities are executed at staggered time intervals; col. 27 line 59- col. 28 line 22 “The Scheduler 138a server uses the schedules supplied by the Schedule Manager 138b to build and execute activity plans that drive data collection and export actions. Most commonly used activity plans are built to schedule the generation of billing reports and other resource intensive tasks that must complete within a certain window of time (~staggered time intervals for the multiple different meters are part of a first time interval). The Scheduler 138a obtains the average time to process schedule items, and then determines a number of jobs scheduled for a given work plan. The Scheduler 138a adjusts estimates appropriately to schedule a job to begin with a starting time and starting event so that the job can complete within the deadline window (~staggered time interval). A constraint on the Scheduler 138a is the need to adjust for real world influences that cannot be accurately predicted. In order to schedule a job, the Scheduler 138a needs to determine how long it will take. However, the execution time can only be estimated at best; it will change from day to day and likely will change as the number of associated meters 60 changes. The execution time will also vary based on how heavily loaded the AMR Server 15 is. If a new schedule is added that executes at the same time as an existing schedule, times need to be adjusted to account for the load. Important AMR schedules are constrained by matching schedules with the supplier, for example, the AMR Server 15 cannot start exporting data until the data has reached AMR 10. Therefore, the scheduler 138a allocates some room when creating supplier schedules, and new schedules will have to defer to seniority for choice execution times. The Scheduler 138a contains several heuristic-tuning parameters for adjusting estimated execution times”; col. 7 line 53 - col. 8 line 1, “a scheduler subsystem, which manages building and execution of schedules (~including the first schedule) within the automated meter reading server. The schedules (~including the first schedule) are used to control the time-based execution (~collection intervals) of work within the automated meter reading server … The scheduler determines a job execution duration (~during a given time interval) … The scheduler subsystem may comprise … a collection schedule which determines when to collect data (~collection schedule for different meters create collection intervals for the different meters)”; col. 13 lines 19 - 33, “Communication with the meter or meter modems is preferably supported as server initiated (~first server to establish a communication) and meter modem initiated calls (~communication links) … communications infrastructures supported in the AMR System 10 include, but are not limited to, CDMA (Code Division, Multiple Access) (~cellular communication), Telephone and International DAA, ARDIS, X.25, RAM, ReFlex, AMPS (Analog Mobile Phone System) (~cellular communication), CDPD (Cellular Digital Packet Data) (~cellular communication), TDMA (Time Division Multiple Access) (~cellular communication), and AMPS (Digital Analog Mobile Phone System) (~cellular communication)”), 
where, according to the first schedule, one node included in the plurality of nodes has a separate active cellular communication link established at any given time during the first time interval (Fig. 1 shows each node included in the plurality of nodes (60) (col. 12 lines 30 - 33) establishes a separate communication link with the first server (15) (col. 12 lines 30 - 33) during a time interval that is staggered relative to one or more other time intervals (col. 41 lines 20 - 23, col. 7 line 53 - col. 8 line 1, different schedulings for meter data collections produces staggered meter data collection time intervals since not all the meter data collection occurs at the same time/not all the meter data collection time intervals have the same start and the end time) during which one or more other nodes included in the plurality of nodes establish separate communication links with the first server (col. 12 lines 30 - 33, col. 13 lines 19 - 33); col. 12 lines 30 - 33, “Metering data may be collected … from a variety of dissimilar meters 60 (~each node included in the plurality of nodes) and transmitted using multiple dissimilar types of communication media and infrastructures 80 (~separate active cellular communication links with the first server)”; col. 13 lines 19 - 33, “Communication with the meter or meter modems is preferably supported as server initiated and meter modem initiated calls (~communication links) … communications infrastructures supported in the AMR System 10 include, but are not limited to, CDMA (Code Division, Multiple Access) (~cellular communication), Telephone and International DAA, ARDIS, X.25, RAM, ReFlex, AMPS (Analog Mobile Phone System) (~cellular communication), CDPD (Cellular Digital Packet Data) (~cellular communication), TDMA (Time Division Multiple Access) (~cellular communication), and AMPS (Digital Analog Mobile Phone System) (~cellular communication)”; col. 7 line 53 - col. 8 line 1, “a scheduler subsystem, which manages building and execution of schedules (~including the first schedule) within the automated meter reading server. The schedules (~including the first schedule) are used to control the time-based execution (~staggered collection intervals) of work within the automated meter reading server … The scheduler determines a job execution duration (~during a first time interval) … The scheduler subsystem may comprise … a collection schedule which determines when to collect data (~collection schedule for different meters create staggered collection intervals due to variations in the collection schedules for the different meters)”).
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kelley with the teaching of Stuber in order to offer a large-scale system solution to address the management of metering data and the administration of the systems that perform the management (Kelley col. 11 line 66 - col. 12 line 2).

8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stuber in view of Kelley, and further in view of Shorty (US 2012/0275343 A1).

 	Regarding claim 10, Stuber in view of Kelley teaches the computer-implemented method of claim 1.
	Stuber further teaches wherein the first node comprises a low power node, a battery powered node (Stuber [0068], “Meter 400 … is configured as a battery operated device to be activated for communications sessions on an intermittent or scheduled basis to monitor water, gas or oil consumption”), or a solar powered node.    
	The combination does not explicitly teach wherein the second node comprises a low power node, a battery powered node, or a solar powered node.  
([0005], “a node may be powered by a battery, a fuel cell, a solar Cell”).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shorty with the teaching of Stuber as modified by Kelley in order to have a more reliable and secure connection at a higher cost in terms of power consumption and fees.
    
Conclusion

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER YI whose telephone number is (571)270-7696. The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALEXANDER YI/
Examiner, Art Unit 2643

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643